Citation Nr: 0421891	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), dysthymic 
disorder, and/or situational reaction to adult life.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to June 1976.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Chicago Department of Veterans Affairs 
(VA) Regional Office (RO).  In November 2003, the veteran 
appeared for a hearing before the undersigned at the Chicago 
RO.  The Board has characterized the issue of entitlement to 
service connection for a psychiatric disorder to reflect that 
there was a prior final decision on that claim.  

In part the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  A June 1998 rating decision denied service connection for 
a nervous condition, essentially on the basis that the 
evidence did not establish that the veteran's psychiatric 
disability was related to service; he did not appeal that 
decision.  

2.  Evidence received since the June 1998 rating decision 
bears directly and substantially on the matter at hand, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the June 1998 rating decision denying 
service connection for a psychiatric disorder is new and 
material, and the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA and implementing 
regulations apply in the instant case; well-groundedness is 
not an issue.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Here, a review of the 
record indicates that the veteran so far has received less 
than adequate notification of the VCAA and implementing 
regulations.  Nevertheless, as the decision below represents 
a full grant as to the aspect addressed, remanding the case 
to the RO at this point for them to provide further notice 
prior to the determination below would serve no useful 
purpose, but would merely cause needless delay.  

Background

A June 1998 RO rating decision denied service connection for 
a nervous condition, based essentially on a finding that 
there was no record of treatment or diagnosis in service for 
a nervous condition that could be linked to a current 
psychiatric disorder.  The veteran did not initiate an appeal 
of the decision.  

Evidence of record in June 1998 included service medical 
records which showed that the veteran responded "no" in a 
November 1973 report of medical history on his enlistment, 
when asked if he ever had depression or excessive worry, or 
nervous trouble of any sort.  The corresponding report of 
medical examination is negative for complaints or diagnosis 
of any kind of mental disorder, and clinical psychiatric 
evaluation was normal.  The remainder of the service medical 
records, however, show complaints of lethargy, depression, 
headaches, and marital problems.  A clinic record dated in 
August 1975 shows complaints of emotional problems, with the 
veteran explaining that he was depressed because his wife was 
nine months pregnant, and his duties prevented him from 
taking care of her to the extent he wished.  A January 1976 
clinic report shows complaints of tiredness, headaches, 
nausea, and irritability.  The examiner noted a recent 
history of lethargy and depression.  The record indicates 
that the veteran had recently suffered a personal tragedy 
when his seven week old daughter died of sudden infant death 
syndrome in November 1975.  The veteran reported that he was 
not happy in service because of "uncaring, unsympathetic 
officers."  It was noted that he thought of committing 
suicide, but he quickly changed his mind when he considered 
the problems that act would create for his spouse.  
Examination revealed that he was oriented, without delusions, 
and had a poor self-concept.  The diagnosis was situational 
reaction of adult life, and counseling was recommended.  The 
May 1976 report of examination on the veteran's separation 
from service is negative for complaints or diagnosis of any 
mental disorder, and clinical psychiatric evaluation was 
normal.  

The first postservice medical evidence indicating a 
psychiatric disorder is a May 1990 VA outpatient record 
showing a chief complaint of "nerves."  The veteran 
reported that he suffered from a nervous condition since the 
death of his daughter in 1975.  Symptoms included fine 
tremors, irritability, a short temper, sporadic weight gain 
and loss, palpitations, muscle contractions, and headaches.  
He also reported that he suffered a "seizure" in March 
1990, when (as reported by his spouse) his upper and lower 
extremities began shaking.  The examiner noted the veteran's 
history of "nerves" and possible seizure.  Clinical 
assessment was possible anxiety disorder.  

In late June 1990, the veteran was hospitalized in a VA 
medical facility after he tried to choke his wife during an 
argument.  He also felt depressed because he was unemployed 
and was "stressed of his situation."  It was noted that he 
experienced anxiety and depression due to financial problems, 
and also because he had lost his dwelling in a fire in April 
1990.  The diagnoses included recurrent major depression, 
superimposed with adjustment disorder with depressed mood.  

A September 1990 hospitalization report indicates that the 
veteran was admitted at the suggestion of his spouse because 
of "nerves."  It was noted that he "has a long history of 
nervousness and depression, which started [in] 1972."  It 
was also noted that he previously had an anxiety attack a 
month earlier.  The veteran denied feeling depressed, but 
told the examiner that he experienced feelings of depression 
since 1972.  He complained of sleep disturbance and lack of 
energy, and he felt very nervous and felt that his "skin was 
crawling."  The diagnoses, in pertinent part, were 
generalized anxiety disorder and dysthymia.  

The veteran was again hospitalized in a VA medical facility 
in early December 1990, when admission was requested after he 
became shaky and irritable around his spouse and two 
children.  Symptoms included increased worry and nervous 
tension, irritability, insomnia, decreased appetite, 
depressed mood, feelings of hopelessness, and decreased 
memory and concentration.  The diagnosis, in pertinent part, 
was major depression, single episode.  

Of record are February 1998 statements from the veteran's 
spouse and friends who recalled that he suffered a "nervous 
breakdown" during service due the death of his infant 
daughter.  The statements are to the effect that the mental 
anguish the veteran experienced in service continued after 
service, manifested by psychiatric symptoms that were 
exacerbated when his dwelling burned in April 1990.  
Essentially, the statements indicate that the veteran's 
psychiatric symptoms initially manifested in service and 
increased in severity since his separation from service.  

On VA examination in April 1998, it was noted that the 
veteran had been hospitalized three times in 1990 after 
exhibiting symptoms of anxiety, depression, and seizure-like 
activity, which was presumed to be related to his despair 
over the 1990 house fire.  The examiner further noted that 
the veteran "was applying for Social Security based on a 
variety of physical problems as well as his nervous 
condition.  He received Social Security Disability the year 
following the fire and has been subsisting on that money 
since that time."  The examiner noted that the veteran had 
been treated through outpatient services since 1990, saw a VA 
psychiatrist every 3 to 6 months, and was treated with anti-
depressive, anti-anxiety, and anti-seizure medication.  The 
veteran complained of a variety of symptoms related to 
depression and anxiety.  He reported that he was forced to 
leave home at the age of 17 because he had an unhappy 
childhood, and that he was placed in foster homes when he was 
approximately 8 years old.  He stated that he suffered 
physical abuse by a stepfather, but had since managed to 
enjoy a more positive relationship with the stepfather.  
Regarding a stressor in service, he reported that he was 
upset at the sight of Vietnamese refugees who had arrived in 
the United States, and "the sight of their suffering moved 
him to tears."  Another stressor he reported was the death 
of his infant daughter during service in 1975.  That daughter 
was the first child the veteran had with his first spouse, 
who divorced him shortly after the baby's death.  The veteran 
stated that he still becomes tearful, depressed, and 
generally upset when discussing the death of his daughter.  
The diagnoses, in pertinent part, were dysthymic disorder and 
generalized anxiety disorder, with psychosocial stress and 
history of physical abuse as a child.  

Evidence received subsequent to the June 1998 decision is as 
follows:

?	VA outpatient records dated through June 2002 showing 
continuing treatment for numerous health problems by a 
VA psychiatrist, including symptoms related to an 
anxiety disorder and depression.  In several of the 
outpatient reports it is expressly noted that the 
veteran "witnessed a traumatic event that has 
threatened his life and he suffers from intrusive 
thoughts and recollections of the trauma."  The records 
containing the above statement are generally silent as 
to what traumatic event is referenced.  The records 
reflect that the veteran's depression and irritability 
initially manifested in 1975.  He continued to struggle 
with symptoms of irritability and frustration, impulse 
control, sleep impairment, hypervigilance, avoidance of 
any stressor that "will remind him of the trauma," 
hopelessness and helplessness, lethargy, and decreased 
concentration.  The outpatient records dated through 
June 2002 reflect numerous diagnoses of PTSD, and 
recurrent major depressive illness, without psychosis.  

?	An April 2001 report of VA examination, whereat the 
veteran reiterated that he first experienced psychiatric 
problems in service in 1975, when he learned of the 
death of his infant daughter.  He admitted that he 
refused psychiatric treatment at that time.  He again 
experienced psychiatric problems in April 1990 when he 
lost his home in a fire, and he stated that he has not 
been able to control his emotions since that time.  The 
diagnoses were major depression and general anxiety.  

?	A September 2002 written statement of the veteran, 
wherein he reported that he performed guard duty during 
service at an Air Station in 1974 and 1975, when he 
witnessed Vietnamese refugees (adults and children) 
disembarking from airplanes who were "missing arms, 
legs, eyesight, and other parts . . . ."  He also 
stated that he twice suffered a "nervous breakdown" 
when his was informed that his daughter had died in 
1975; once upon hearing of her death, and again at her 
funeral.  In a January 2003 written statement, the 
veteran's former spouse recalled that after the death of 
their daughter, he became moody and came close to 
striking her when they argued.  

?	On April 2003 VA examination, the veteran described his 
alleged stressors as follows: 

In 1975 they were bringing in refugees in 
California.  You could see the C-130 
landing.  I didn't mind much until I 
started seeing kids brought in with arms 
and legs missing.  My little girl was 
born in 1975 and died of [sudden infant 
death syndrome].  I suffered [two] 
nervous breakdowns and stress seizures 
when I was told and when I brought her 
back here to put her in the ground."  

The examiner (a VA psychologist) noted that the veteran had a 
history of being neglected and/or abused as a child, and had 
reported a history of suicidal behavior in his teens.  The 
veteran apparently functioned vocationally until a house fire 
in 1990 that precipitated three separate psychiatric 
hospitalizations in that year.  The veteran "has had no real 
gainful employment since [the fire], and his family has lived 
on his [social security disability] and his wife's income 
from her full-time job."  The examiner opined:

[The veteran's] witnessing the relocation 
of child combat victims during the close 
of the Vietnam conflict certainly appears 
to have been distressing, but it does not 
appear to constitute stress of the 
magnitude to warrant a PTSD diagnosis.  
Likewise, he offers few symptoms 
consistent with the disorder.  It appears 
that his upbringing resulted in a paucity 
of coping skills and a tendency to suffer 
emotional upset/decline in level of 
functioning/somatic symptoms when 
confronted with stress.  

The diagnoses were dysthymic disorder (suggested by history 
with few current symptoms), and personality disorder, not 
otherwise specified (histrionic features).  The examiner 
opined that it appears "less likely than not that his 
current psychiatric condition is related to his military 
service," and it appears "more likely than not that his 
current psychiatric condition is related to his Situational 
Reaction of Adult Life in that each reflects his poor 
capacity to cope with stress."  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
a "nervous condition" was denied in June 1998.  He was 
properly notified of the decision and of his appellate 
rights, and did not appeal it.  Accordingly, it is final.  
38 U.S.C.A. § 7105.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

As shown above, service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  For an award of service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson, supra.  

Evidence received since the June 1998 RO decision was not 
previously of record, is relevant, and is so significant that 
it must be considered to decide fairly the merits of the 
claim of service connection for a psychiatric disorder.  The 
claim was denied previously based on a finding that the 
evidence did not show that the veteran had a current 
psychiatric disorder that was related to service.  Now the 
medical evidence shows diagnoses of PTSD and major depressive 
illness, and there is additional competent (medical) evidence 
(most notably VA outpatient records reflecting treatment for 
mental disorders by a VA psychiatrist) suggesting that the 
veteran's psychiatric disability may be related to service.  
While relatively ambiguous and not clearly definitive as to 
the issue in this case, a VA psychiatrist has expressly noted 
that the veteran witnessed a traumatic event that continues 
to cause intrusive thoughts and recollections.  Furthermore, 
the evidence received subsequent to the June 1998 decision 
includes diagnoses of psychiatric conditions not shown prior 
to June 1998, and also includes a stressor that was not 
clearly identified as of 1998.  This evidence was not 
previously of record, bears directly on the matter of service 
connection for a psychiatric disorder, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Thus it is new and material, and the claim may be reopened.
ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is granted.  


REMAND

Since the claim of service connection for a variously 
diagnosed psychiatric disorder is now reopened, VA has a 
further duty to assist the veteran is development of his 
claim.  As noted above, there is no indication that the 
veteran received adequate notification of the VCAA and 
implementing regulations.  In March 2001 correspondence, the 
veteran was notified of the VCAA, but that correspondence was 
sent in relation to pending claims for an increased rating 
for a right wrist disorder, and for nonservice-connected 
disability pension.  In September 2002 correspondence, he 
received at least some notification of the VCAA requirements, 
but the VCAA notification was relatively cursory in nature.  
It did not inform the veteran of what he needed to establish 
service connection for a psychiatric disorder, to include 
PTSD.  In a statement of the case (SOC) issued in June 2003, 
the veteran was informed of what he needed to establish 
service connection for a psychiatric disorder, to include 
PTSD, but that document did not refer to the VCAA and 
implementing regulations, or describe how they applied to his 
service connection claim.  Thus, the March 2001 and September 
2002 correspondence, and the June 2003 SOC, do not meet the 
guidelines of Quartuccio, supra.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record includes reports of VA 
examinations in April 1998, April 2001, and April 2003, and 
VA outpatient reports dated through June 2002.  These medical 
records contain conflicting diagnoses for the veteran's 
psychiatric disorder, as well as findings that create 
ambiguity as to the etiology of the veteran's current 
psychiatric disorder(s).  The April 1998 report of VA 
examination shows diagnoses of dysthymic disorder and 
generalized anxiety disorder, but is devoid of etiological 
findings.  The April 2001 VA examination report shows 
diagnoses of major depression and general anxiety, but is 
likewise absent any etiological findings or opinion.  The 
April 2003 VA examination report shows diagnoses of dysthymic 
disorder and personality disorder, with an opinion that it 
appears less likely than not that the veteran's current 
psychiatric condition is related to service.  However, VA 
outpatient records dated through July 2002 (including records 
signed by who appears as the veteran's primary treating VA 
psychiatrist) show diagnoses of PTSD and major depressive 
illness, and generally indicate that the veteran is dealing 
with "intrusive thoughts and recollections," albeit it from 
a trauma that is relatively undefined.  Notably, none of the 
opinions as to the etiology of the veteran's psychiatric 
disability provides adequate supporting rationale.  It is 
also unclear whether the medical personnel treating the 
veteran on an outpatient basis were aware of all the stressor 
allegations (i.e., the death of the veteran's daughter in 
1975, witnessing injured and maimed Vietnamese refugees upon 
their arrival to the United States, and the April 1990 fire 
which destroyed his dwelling).  To assure a full and fair 
adjudication of the veteran's claim, further development of 
medical evidence is needed.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

The record reflects that the veteran may have been awarded 
SSA disability benefits for a distinct period of time.  The 
physician performing the April 1998 VA examination expressly 
indicated that the veteran had applied for SSA disability 
benefits "based on a variety of physical problems as well as 
his nervous condition."  Medical records providing bases for 
SSA disability benefits awards are constructively of record, 
and may contain information pertinent to the matter at hand.  

The nature of the veteran's psychiatric condition is such as 
to suggest ongoing treatment.  At his November 2003 hearing, 
the veteran testified that he was seen by private 
psychiatrists before he sought treatment at VA medical 
facilities.  (See transcript, p. 6).  Although the veteran 
reported that "I can't even get their medical records," 
there is no indication that any attempt to identify the 
private physicians, or to obtain such private medical 
records, has been made.  Any outstanding reports of 
psychiatric treatment may contain information pertinent to 
the claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations as they pertain 
to his claim, and ensure that all VCAA 
notice obligations are satisfied in 
accordance with implementing regulations, 
the Court's guidelines, and any other 
applicable legal precedent.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.  
He should have the opportunity to 
respond.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder, including PTSD, 
from June 2002 to the present, then 
obtain records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain records of 
any VA treatment for psychiatric 
disability, to include PTSD, which are 
not already associated with the claims 
file.  In particular, the RO should 
obtain, if possible, any records 
pertaining to the private medical care to 
which the veteran referred at the 
November 2003 hearing.  

3.  The RO should obtain from SSA the 
medical records upon which any current or 
former award of SSA disability benefits 
is/was based.  

4.  The RO should then arrange for the 
veteran to be afforded a VA examination 
by a psychiatrist who had not previously 
examined him to determine the nature and 
etiology of any psychiatric disability he 
has, and specifically whether or not he 
has any acquired psychiatric disorder, to 
include PTSD, related to service or a 
stressor event therein.  The claims 
folder must be available to the 
psychiatrist for review in conjunction 
with the examination.  The psychiatrist 
should review pertinent historical data 
in the claims folder, including previous 
psychiatric findings and diagnoses.  The 
psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The RO 
should advise the psychiatrist which 
stressor(s) (specifically including the 
sudden death of a child during service) 
are verified.  The psychiatrist should 
make a specific determination as to 
whether the diagnostic criteria for PTSD 
are satisfied, opine whether the veteran 
has PTSD (or other psychiatric disorder) 
due to service/a stressor event therein, 
and explain the rationale for any opinion 
given.  If PTSD is diagnosed, the 
examiner should indicated the stressor on 
which that diagnosis is based.

5.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental SOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



